DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “are formed glued by a polyester glue.” It is unclear if this limitation is intended to impart a polyester adhesive between each layer, within each layer, or if the limitation is a product-by-process limitation describing a process which forms the composite. In efforts to further the prosecution the limitation will be interpreted as a product by process limitation.
Claim 1 contains the limitation “compositing the three layers of materials together by a polyester glue roll coating composite process.” It is unclear if this limitation is intended to impart a polyester adhesive between each layer, or if the limitation is a product-by-process limitation describing a process which forms the composite. In efforts to further the prosecution the limitation will be interpreted as a product by process limitation.
Claim 1 contains the limitation “wherein the protective clothing is prepared by a medical composite material.” It is unclear if the protective clothing is meant to comprise a medical composite material, or if the limitation is a product-by-process limitation wherein  a medical composite material is utilized in a step or steps preparing the protective clothing. In efforts to further the prosecution the limitation will be interpreted as requiring a medical composite material to either be included within or utilized in forming the claimed reusable protective clothing. 
Claim 1 contains the limitation “manufacturing a flame-retardant polyester filament fiber,” however the claim does not structurally recite “a flame-retardant polyester filament.” It is unclear if the flame-retardant polyester filament is meant to represent the “polyester filament fibers” or if they are included in addition to the “polyester filament fibers.” In efforts to further prosecution the limitations will be interpreted as either in addition to, in place of or in alternative to the “polyester filament fibers.”
Claim 1 contains the limitation “then depositing and crosslinking a flame retardant on a fabric.” It is unclear as to what fabric the flame retardant is being applied to as the polyester filament fibers are not in a fabric form. In efforts to further the prosecution the limitation will be interpreted as referring to any fabric. 
Claim 2 recites the limitation "suture parts" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be interpreted as “the medical composite material.”
Claim 2 contains the limitation “pasted with a waterproof adhesive tape.” It is unclear if this limitation is intended to include an adhesive tape as a component, if the limitation is an intended use limitation or if the limitation is a product-by-process limitation describing a process which forms the composite. In efforts to further the prosecution the limitation will be interpreted as a product by process limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2004/089614 to Van Emden in view of USPN. 4,557,968 to Thornton.
Regarding Claims 1-2 
	Van Emden teaches a medical composite material comprising a first fabric layer, a second fabric layer and a film formed between the first and second fabric layers (Van Emden, abstract, page 31, lines 1-20). Van Emden teaches that the layers are glued by a polyester glue (Id.). Van Emden teaches that the fabric layers are formed of woven polyester filament fibers and the film is formed of a polyurethane film with a thickness between 1 and 20 micrometers which overlaps the claimed range of 0.012 to 0.035 mm (Id., pages 7-8, 11-13).  
Van Emden does not teach that certain polyester fibers comprise carbon doped polyester fibers. However, Thornton teaches an electrostatic dissipating fabric comprising carbon doped polyester yarn (Thornton, abstract, column 5, line 57- column 6, line 9). Thornton teaches that the carbon doped yarn dissipates static electricity and exhibits no loss of conductivity when subject to dyeing, scouring, washing or dry cleaning (Id.).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Van Emden and to utilize as the fabric layer and second layer, the electrostatic dissipating fabric of Thornton, motivated by the desire to form a conventional fabric comprising static electricity dissipation properties and durability.
Regarding the pore size and pore density of the film, it should be noted that the number of pores per square centimeter and pore size are result effective variables.  As the density of pores increases and/or the size of the pores increases, the material exhibits increased permeability and lightness at the expense of mechanical strength.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the number of pores per square centimeter and pore size, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the pore density and pore size in order to maximize permeability and weight without sacrificing mechanical strength and durability.
Regarding the conductive filament spacing, it should be noted that the spacing of conductive filament is a result effective variable.  As the spacing between conductive filaments increases, the material exhibits decreased conductivity and static dissipation but increased structural properties provided by the first fiber components and reduced cost.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the spacing between conductive fibers, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the spacing of conductive fibers in order to maximize static dissipation and minimize costs.
Regarding the various and extensive method steps of claims 1 and 2, these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786